 

Exhibit 10.2

 

BRAINSTORM CELL THERAPEUTICS INC.

 

Nonstatutory Stock Option Agreement

Granted Under 2014 Stock Incentive Plan

 

1.Grant of Option.

 

This agreement evidences the grant by Brainstorm Cell Therapeutics Inc., a
Delaware corporation (the “Company”), on         , 201[    ] (the “Grant Date”)
to [                    ], an [employee of] [consultant to] the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2014 Stock Incentive Plan (the “Plan”), a
total of [                ] shares (the “Shares”) of common stock, $0.00005 par
value per share, of the Company (“Common Stock”) at $[        ] per Share.
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on [                    ] (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2.Vesting Schedule.

 

This option will become exercisable (“vest”) as to                     .

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3.Exercise of Option.

 

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan or indication on such notice of exercise that the Participant wishes to
effect a net exercise of this option in accordance with Section 5(f)(4) of the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

 

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer or director of, or
consultant or advisor (as such terms are defined and interpreted for purposes of
Form S-8 under the Securities Act of 1933, as amended) to, the Company or any
other entity the employees, officers, consultants, or advisors of which are
eligible to receive option grants under the Plan (an “Eligible Participant”).

 

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

 

 

 

 

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean willful misconduct by the Participant or willful failure by the Participant
to perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.

 

4.Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5.Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6.Provisions of the Plan.

 

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

  Brainstorm Cell Therapeutics Inc.       By:           Name:     Title:  

 

 

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2014 Stock Incentive Plan.

 

  PARTICIPANT:               Address:              

 

 

 

 

FORM OF NOTICE OF STOCK OPTION EXERCISE

 

Date:

 

Brainstorm Cell Therapeutics Inc.

605 Third Avenue, 34th Floor

New York, NY 10158

 

Dear Sir or Madam:

 

I am the holder of a Nonstatutory Stock Option granted to me under the
Brainstorm Cell Therapeutics Inc. (the “Company”) 2014 Stock Incentive Plan (the
“Plan”) on                      for the purchase of                  shares of
common stock, par value $0.001 per share, of the Company (“Common Stock”) at a
purchase price of $         per share.

 

I hereby exercise my option with respect to                  shares of Common
Stock for which:

 

(Select as appropriate)

 

•I have enclosed                      in the amount of                     .

 

•I wish to effect a net exercise in accordance with Section 5(f)(4) of the Plan,
and in connection therewith I understand that I will receive the number of
shares set forth above with respect to which I am exercising my option less such
number of shares as is equal to (A) the aggregate purchase price for the shares
with respect to which I am exercising my option divided by (B) the fair market
value per share of Common Stock (as determined under the Plan) on the date of
exercise of my option. This notice shall constitute a notice of net exercise as
required under Section 5(f)(4) of the Plan.

 

Please register my stock certificate as follows:

      Name(s):                       Address:           Tax I.D. #:    

 

Very truly yours,           Name:    

 

 

 